                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HARRY JAl\tES JOHNSON,
    Plaintiff,

      v.                                        CIVIL ACTION NO. 18-CV-4651

PRil\tE CARE l\tEDICAL, et al.,
      Defendants.


                                  VORDER

             AND NOW, this    Il   day of July, 2019, it is hereby ORDERED that:

   1. PrimeCare Medical Defendants' motion to dismiss for failure to state a claim

      under Fed. R. Civ. P. 12(b)(6) [Doc. 23] is GRANTED.

   2. The Complaint is DISMISSED with prejudice as to defendants PrimeCare

      Medical, Dr. Johnathan Cowen, Kevin Frantz, Joseph Lynch, H.A.S. and Zuying

      Fan, PA-C.

  3. The Complaint is DISMISSED with prejudice as to defendant Lt. Rebecca

      Perkins pursuant to 28 U.S.C. section 1915 (e)(2)(B)(ii).

  4. The Clerk is DIRECTED to mark this case closed.


                                         BY THE COURT:
